954 So. 2d 1253 (2007)
The STATE of Florida, Appellant,
v.
Anthony THOMAS, Appellee.
No. 3D06-1689.
District Court of Appeal of Florida, Third District.
April 25, 2007.
Bill McCollum, Attorney General, and Laura Moszer, Assistant Attorney General, for appellant.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellee.
Before GERSTEN, RAMIREZ, and WELLS, JJ.
PER CURIAM.
The trial court erred by imposing a downward departure sentence upon the defendant, over the State's objection, without providing a written statement delineating the reasons for the departure. See Fla. R.Crim. P. 3.701(d)(11); State v. Sherman, 909 So. 2d 963 (Fla. 3d DCA 2005); State v. Jones, 579 So. 2d 884 (Fla. 2d DCA 1991); State v. Brown, 542 So. 2d 1371 (Fla. 4th DCA 1989). Accordingly, we reverse and remand for further proceedings.